DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-8 in the reply filed on 4/19/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 In claim 1, line 4, the phrase “at a time point” is indefinite because the step of controlling the pH by adding an acid occurs to the calcium phosphate solution, which would appear to have an established pH upon formation of the solution. Therefore, it is unclear as what point in time after the solution is already formed that would result in an increase in pH.
In claim 1, line 6, the phrase “the calcium phosphate solution” is indefinite because it is unclear as to which solution it refers to: the initial solution or a solution with an adjusted pH.
In claim 1, line 7, the phrase “the calcium phosphate solution” is indefinite because it is unclear as to which solution it refers to: the initial solution, the pH adjusted solution or the heated solution. Also this phase is not clear as to whether it corresponds to the feature “the heated calcium phosphate solution” recited in the same limitation.
In claim 7, line 2, the phrase “the calcium phosphate solution” is indefinite because it is unclear as to which solution it refers to.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fedotov “Preparation of octacalcium phosphate from calcium carbonate powder”.
Regarding claims 1, 3, and 7, Fedotov teaches a process of making octacalcium phosphate (Title). The process includes a step of making a dicalcium phosphate solution (Experimental). The solution is maintained at 4.6 pH on formation of the solution (Experimental). The dicalcium phosphate solution is heated at 60 deg. C, while a base is added to maintain the pH at 5.9 to 7.1 (Experimental), which overlaps the claimed pH range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Fedotov does not expressly state that the pH of the initial dicalcium phosphate is maintained at a pH between 5 to 6. However, Fedotov discloses that the pH may be maintained at 4.6 (Experimental), which very close to the claimed range.  A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)  (See MPEP 2144.05(I)).
Regarding claims 2 and 8, Fedotov does not expressly provide the concentration of the dicalcium phosphate as in claim 2, nor the production rate as in claim 8.  However, these process features would be obviously achieved by routine experimentation to yield expected results.
Allowable Subject Matter
Claims 4-6 appear to contain allowable subject matter.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A FIORITO whose telephone number is (571)272-9921. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES A FIORITO/Primary Examiner, Art Unit 1731